JUSTICE HOLDRIDGE, specially concurring: I concur because the majority has accurately stated, and relied on, the law as it now stands. I write separately, however, to express my view that the current state of the law yields a bizarre result in this context. A definite filing period, such as the two-year period in question, provides a dispositional basis that is objective and virtually free from any potential abuse of discretion. I find it odd, therefore, that a judge cannot sua sponte dispose of a section 2 — 1401 petition on the purely objective basis of untimeliness, yet the judge is allowed to do so on other bases involving decisions that are more prone to subjectivity. For this reason, I believe the principles articulated in People v. Ross, 191 Ill. App. 3d 1046 (1989), and ostensibly adopted by our supreme court in People v. Harvey, 196 Ill. 2d 444 (2001), should be reconsidered.